NELSON, Circuit Justice.
The bill, in this ease, is filed to enjoin the defendant from the infringement of a patent to William Osborn for a new and useful improvement for pressing all kinds of bonnets, and similar articles, and pressing and forming buckram frames for bonnets. A full description of the means of pressing and forming the bonnet and like articles is given in the specification. The means consist of two dies, an upper and lower of the form or shape required. The lower is of marble or other material that will not rust The ujoper is of cast-iron. An arrangement is made for heating, by which the upper die is heated so as to press the articles. The bonnet or bonnet frame is put upon the lower die, and the upper one is lowered onto it by a crank, and is pressed by one impression, or, in other words, is pressed all over at the same time. The patentee then claims: First. “Pressing the whole of a bonnet frame, or similar article, at one operation by dieá) substantially as specified, whether framed of one or of several pieces, and irrespective of the particular size or shape. I also claim forming the side crown, and flaring face piece of a bonnet frame, in one piece, or at one operation as specified.”
Whether we regard the patent as a combination of the former and upper die in the manner described, or as a process producing the useful, result, is not at all material in this case, as the means used by the defendant are substantially different, in either respect. The only instrument similar to the plaintiffs’ arrangement used is the former, which is not claimed, and could not be as it is old. No upper die is used, but, in place of it simply a stretcher, which draws tightly the material over the former to produce the requisite shape, excluding the idea of pressure so important in the arrangement of the plaintiffs' improvement. Several advantages are obtained in this mode of forming bonnets and similar articles—an important one, in avoiding the pressure upon the outer surface, which pressure has a tendency to deface, and destroy its beauty, as in the case of velvets and similar fabrics.
The patentee disclaims the separate parts of his arrangement, and the pressing of the crown piece of bonnets, separately by means of dies, but he insists that he was the first to discover the application of dies -to the pressing of the whole surface of the bonnet frame, at one operation, whereby the whole article is pressed to its proper shape. And, that by the dies acting upon the whole surface, it became possible to press the entire *959bonnet at one operation. The whole scope of the language of the specification, as well as the claim, shows that the means used, and relied on by the patentee, for forming the shape of the bonnet, is pressure upon the whole surface by means of the face of the two dies.
[NOTE. For other cases involving this patent, see Doubleday y. Sherman, Oases Nos. -4,019-4,021.]
Without pursuing the case further, we are ■satisfied that the plaintiffs have' failed to make out any infringement, and that for this reason a decree must be entered for the defendant